DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,913,220) in view of Park et al. (US 2012/0298984) and LG Display Co., Ltd. (KR 10-1897747), hereinafter “LG”, all of record.

Regarding claim 1, Kim discloses a display device (see Figs. 4-5) comprising:
a substrate (101);
a pixel electrode (103b) disposed on the substrate (101), and including a protrusion (e.g., 103b overlapping 131a);
a first insulating layer (111) covering the pixel electrode (103b);
an extension of a drain electrode (117b) disposed on the first insulating layer (111) and overlapping a portion of the protrusion (see Figs. 4-5);
a second insulating layer (123) covering the first insulating layer (111) and the extension (see Fig. 5); and
a pixel electrode connector (131a) disposed on the second insulating layer (123, 125) and overlapping the protrusion and the extension (see Figs. 4-5),
wherein the first insulating layer (111) and the second insulating layer (123, 125) include a first opening (129) exposing an upper surface of the extension (of 117b) (see Fig. 5), and
the pixel electrode connector (131a) directly contacts the upper surface of the protrusion (of 103b) and the upper surface of the extension (of 117b) through the first opening (see Fig. 5).
Kim fails to explicitly disclose a metal layer disposed on the substrate; the pixel electrode disposed on the metal layer, and including a protrusion overlapping the metal layer; the first insulating layer covering the metal layer; and the metal layer does not overlap a center portion of the pixel electrode in a plan view.
However, Park discloses a display device (see Fig. 1) comprising:
a metal layer (111a and/or 111b) disposed on the substrate (10);
the pixel electrode (111c) disposed on the metal layer (111a, 111b) and including a protrusion (e.g., left, right ends of 111c) overlapping the metal layer (see Fig. 1); and
the first insulating layer (14) covering the metal layer and the pixel electrode (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal layer disposed on the substrate; the pixel electrode disposed on the metal layer and including a protrusion overlapping the metal layer; and the first insulating layer covering the metal layer, as in Park, into the display device of Kim to form the pixel electrode as a multiple layer structure to form a resonance structure that can increase optical extraction efficiency (Park, para. [0030]).
Further, LG discloses a display device (see Figs. 4-7), wherein the metal layer (106b) does not overlap a center portion of the pixel electrode (103b) in a plan view (see Figs. 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the metal layer does not overlap a center portion of the pixel electrode in a plan view, as in LG, into the display device of Kim to increase aperture ratio for better transmissivity.

Regarding claim 2, Kim discloses wherein the first opening (129) includes a first region overlapping the protrusion and the extension (e.g., left-to-middle region, Fig. 5), and a second region overlapping the protrusion and not overlapping the extension (e.g., lowermost, right region, Fig. 5).

Regarding claim 3, Kim fails to explicitly disclose wherein the first insulating layer disposed under the extension has an undercut portion.
However, LG discloses wherein the first insulating layer (111) disposed under the extension (of 117b) has an undercut portion (127a, Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first insulating layer disposed under the extension has an undercut portion, as in LG, into the display device of Kim et al. to maintain a short margin between the pixel electrode and the common electrode for increased aperture ratio and transmittance (LG, p. 11).

Regarding claim 4, Kim fails to explicitly disclose wherein the metal layer includes a region where the first opening is defined.
However, Park discloses wherein the metal layer (111a, 111b) includes a region where the first opening (C4) is defined (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the metal layer includes a region where the first opening is defined, as in Park, into the display device of Kim et al. to form the pixel electrode connection.

Regarding claim 5, Kim discloses wherein the pixel electrode connector (131a) includes a disconnected portion within the first opening (129) (e.g., at left and right ends of 131a, Fig. 5).

Regarding claims 6 and 7, Kim discloses a gate line (105c) disposed between the substrate (101) and the first insulating layer (111) (see Fig. 5).
Kim fails to explicitly disclose wherein the metal layer is disposed at a same layer as the gate line, and wherein the metal layer is not connected to the gate line.
However, Park discloses wherein the metal layer (111a, 111b) is disposed at a same layer as the gate line (211-213), and
wherein the metal layer is not connected to the gate line (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the metal layer is disposed at a same layer as the gate line, and wherein the metal layer is not connected to the gate line, as in Park, into the display device of Kim et al. for efficiency in manufacturing a thin display device, and to prevent short circuiting in the pixel.

Regarding claim 8, Kim discloses wherein the pixel electrode connector (131a) includes a transparent conductive material (col. 10, lines 34-38).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,913,220) in view of Park et al. (US 2012/0298984) and LG Display Co., Ltd. (KR 10-1897747), as applied to claim 1 above, and further in view of Lee et al. (US 9,104,060), of record.

Regarding claim 9, Kim discloses a common electrode (131b).
Kim, Park and LG fail to explicitly disclose a common voltage line disposed on the substrate; and the common electrode disposed on the common voltage line, wherein the first insulating layer and the second insulating layer disposed between the common voltage line and the common electrode include a second opening exposing an upper surface of the common voltage line, and the common electrode is in contact with the upper surface of the common voltage line through the second opening.
However, Lee discloses a display device (see Figs. 1-2), comprising:
a common voltage line (122; col. 3, lines 56-59) disposed on the substrate (11); and
the common electrode (181) disposed on the common voltage line (122),
wherein the first insulating layer (13) and the second insulating layer (16+17) disposed between the common voltage line (122) and the common electrode (181) include a second opening (191b) exposing an upper surface of the common voltage line (122), and
the common electrode (181) is in contact with the upper surface of the common voltage line (122) through the second opening (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a common voltage line disposed on the substrate; and the common electrode disposed on the common voltage line, wherein the first insulating layer and the second insulating layer disposed between the common voltage line and the common electrode include a second opening exposing an upper surface of the common voltage line, and the common electrode is in contact with the upper surface of the common voltage line through the second opening, as in Lee, into the display device of Kim, Park and LG to provide the electrical connection to provide a common voltage signal for effective imaging display.

Regarding claim 10, Kim discloses wherein the pixel electrode connector (131a) is not connected to the common electrode (131b) (see Fig. 5) and formed of a same material and formed at a same time as the common electrode (col. 10, lines 34-38).
Regarding the product-by-process limitation of “formed at a same time”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.

Regarding claim 11, Kim discloses wherein the pixel electrode (103b) overlaps the common electrode (131b) with the first insulating layer (111) and the second insulating layer (123, 125) interposed therebetween (see Fig. 5).

Regarding claim 12, Kim discloses wherein the pixel electrode (103b) disposed in each pixel has a plate shape and the common electrode (131b) has a shape including a slit (see Figs. 4-5).

Regarding claim 13, Kim discloses liquid crystal layer disposed on the common electrode (131b); and an upper substrate disposed on the liquid crystal layer (col. 11, lines 23-27).

Regarding claim 14, Kim discloses wherein the second insulating layer includes a first layer (123) including an inorganic insulating material (col. 9, lines 47-51), and a second layer (125) disposed on the first layer (123) (see Fig. 5).
Kim, Park and LG fail to explicitly disclose the second layer including an organic insulating material.
However, Lee discloses a display device (see Figs. 1-2), wherein the second insulating layer (16+17) includes a second layer (17) including an organic insulating material (col. 4, lines 36-38; color filter layer known to be an organic insulating material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second layer including an organic insulating material, as in Lee, into the display device of Kim, Park and LG to insulate and protect the conductive elements to prevent short-circuiting.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on solely the references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.  Therefore, the new ground of rejection under 35 U.S.C. 103 over Kim in view of Park and LG is considered appropriate in accordance with the amendment to the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896